LUMBARD, Chief Judge
(dissenting).
For the reasons stated in my concurring opinion in Leong Leun Do v. Es-perdy, 309 F.2d 467, 475, 477-479 (2 Cir. 1962), I would hold that for purposes of the present proceeding, “the Chinese mainland is a country of which an alien may be a subject national or citizen.” Id. 309 F.2d at 478. It seems to me that some agencies of the United States government could, directly or through intermediaries, contact agents of the Communist government without implying recognition. If such a procedure is rejected by the executive branch, then, under the present statute, the alien should not be deported. This area of the law seems to be one which particularly requires legislative attention.
I would reverse the summary judgments of the district court which dismissed the complaint.